Citation Nr: 0835590	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an initial compensable rating for 
seborrheic dermatitis prior to February 5, 2004, and in 
excess of 10 percent since February 5, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from January 1975 to January 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for seborrheic 
dermatitis and assigned a noncompensable rating and denied 
service connection for an eye disability (characterized as 
optic neuritis).  In a rating decision dated in April 2004, 
the RO granted an increased rating of 10 percent for 
seborrheic dermatitis, effective February 5, 2004.

In April 2007, the Board remanded the claims to the RO for 
additional evidentiary development.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  A right eye disability was first manifested in service.

2.  Prior to February 5, 2004, the seborrheic dermatitis was 
limited to the veteran's scalp and ears and was quiescent.

3.  As of February 5, 2004, the seborrheic dermatitis 
involved the veteran's eyebrows, cheeks and anterior neck 
with alopecia along the hairline and patchy areas of de-
pigmentation, but the disability is not shown to be 
manifested by constant exudation or itching; extensive 
lesions; marked disfigurement; coverage of 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas; or 
the need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.



CONCLUSIONS OF LAW

1.  A right eye disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a compensable rating for seborrheic 
dermatitis prior to February 5, 2004, and in excess of 10 
percent since February 5, 2004, are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2007); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this decision, the Board grants service connection for a 
right eye disability which represents a complete grant of the 
benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has 
not been met in this case with regard to the veteran's appeal 
of the initial noncompensable evaluation assigned to her 
service-connected seborrheic dermatitis prior to February 5, 
2004, and 10 percent since February 5, 2004.

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice errors 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran was notified that her claim for 
seborrheic dermatitis was awarded an initial noncompensable 
evaluation with an effective date of February 1, 2001, the 
day after discharge from active service.  She was 
subsequently notified that her claim for seborrheic 
dermatitis was awarded a 10 percent evaluation with an 
effective date of February 5, 2004, the date of a VA 
examination which demonstrated increased symptomatology of 
her service-connected disorder.  She was provided notice as 
to how to appeal that decision, and she did so.  She was 
provided a statement of the case that advised her of the 
applicable law and criteria required for a higher rating.  
Although she was not provided pre-adjudicatory notice that 
she would be assigned an effective date in accordance with 
the facts found as required by Dingess, she was assigned the 
date the day after discharge as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded her physical examinations, 
and obtained medical opinions.  All known and available 
records relevant to the issue on appeal has been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records dated in 1979 show the veteran 
complained of blurriness and decreased vision and was 
diagnosed as having chorioretinitis.

The veteran underwent a VA examination in July 2001 and was 
diagnosed as having history of visual disturbance, right eye 
which was resolved; probable chorioretinitis, right eye, 
currently inactive; and enlarged optic nerves, both eyes.  
The examiner noted that the cause of decreased vision in 1979 
was more likely than not related to an acute chorioretinitis. 

During the course of the appeal, the veteran stated that she 
saw a dark spot in her left eye at random times.  

The veteran underwent further VA examination in June 2008 and 
reported seeing an occasional floater in her field of vision.  
She was diagnosed as having inactive chorioretinitis of the 
right eye.  No diagnosis was made pertaining to the left eye.  

The Board finds that the preponderance of the evidence 
supports granting service connection for right eye 
chorioretinitis.  The service treatment records document 
problems with the veteran's vision.  Current VA examination 
reports show diagnoses of chorioretinitis of the right eye 
and a VA examiner determined that the cause of decreased 
vision during service was more likely than not related to 
acute chorioretinitis.  There is no contrary competent 
opinion of record.  After resolving any reasonable doubt in 
the veteran's favor, the Board finds that service connection 
for a right eye disability is warranted.

Increased  Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder. If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Such staged 
ratings have been assigned pursuant to Fenderson, as the 
veteran's skin disorder increased in severity during the 
appeal period.

The veteran's skin disorder is currently rated under 
Diagnostic Code 7806 which addresses dermatitis or eczema.   

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  See 38 C.F.R. § 
4.118, as amended by 67 Fed. Reg. 49590-49599 (July 31, 
2002).  Generally, in a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 38 U.S.C.A. § 
5110(g).  The veteran does get the benefit of having both the 
old regulation and the new regulation considered for the 
period after the change was made.  
  
Under the version of Diagnostic Code 7806 applicable before 
August 30, 2002, a noncompensable evaluation is warranted 
with evidence of slight, if any, exfoliation, exudation, or 
itching caused by eczema (if on a nonexposed surface or small 
area).  A compensable rating of 10 percent requires evidence 
of exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  The next higher 
evaluation of 30 percent requires evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted when there 
is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the version of Diagnostic Code 7806 applicable after 
August 30, 2002, a noncompensable evaluation is warranted 
where less than 5 percent of the entire body or less than 5 
percent of exposed areas are affected, and; no more than 
topical therapy is required during the past 12-month period.  
A compensable rating of 10 percent requires evidence of 
exposure to at least 5 percent, but less than 20 percent, of 
the entire body or at least 5 percent, but less than 20 
percent, of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12- month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).  

The veteran's service treatment records show treatment for 
seborrheic dermatitis on several occasions.

The veteran underwent VA skin examinations in June 2001, 
February 2004 and June 2008.

On VA examination in June 2001, she reported that she did not 
have a skin problem on her face, but that she did experience 
seborrhea on her scalp and occasionally in her ears.  There 
were no lesions on examination.  It was noted that the 
veteran apparently knew how to handle the problem with 
shampoos and lotions.  She was diagnosed as having recurrent 
seborrheic dermatitis of the scalp and ears, currently 
quiescent.

On VA examination on February 5, 2004, the veteran reported 
experiencing involvement of the seborrheic dermatitis in her 
eyebrows, cheeks and her anterior neck.  She also stated that 
she was beginning to lose her hair in the frontal part of her 
head and that she was developing patchy areas of de-
pigmentation on her face and neck.  On her scalp, she was 
experiencing moderate itching and some burning with ongoing 
flaking.  

Physical examination showed some beginning frontal alopecia.  
The margin of the scalp showed thickening of the skin with 
crusting.  The skin was dry.  There was involvement of almost 
the entire scalp with a minimal degree of involvement of both 
ears.  There was minimal involvement of the cheeks and the 
anterior neck.  There were patchy areas of slight de-
pigmentation of the veteran's cheeks and anterior neck.  The 
diagnoses were seborrheic dermatitis of the scalp, ears, face 
and neck, chronic, moderate disability with progression; 
alopecia, frontal part of the scalp, secondary to seborrheic 
dermatitis; and de-pigmentation of the face and neck, 
minimal, secondary to seborrheic dermatitis.

Private treatment records dated from 2001 to 2003 show that 
the veteran reported ongoing erythema and scaling in the 
scalp, t-zone of the face, and neck.  Prescriptions included 
Diflucan, Nizoral and Septra.

On VA examination in June 2008, the veteran reported that her 
skin condition had spread to her ears, t-zone of her face and 
neck.  She stated that she continued to use special shampoos 
once a week.  She related that he had problems in the past 
with hair loss in the frontal part of her hairline and some 
rash was noted.  Treatment of the scalp showed that it was 
well controlled with only involvement of the scalp edges.  
There was depigmentation in patchy areas of the frontal part 
of the veteran's face which was minimal and scattered in 
spots.  She reporting experiencing moderate itching and 
burning sensations on the scalp with ongoing flaking.  

Physical examination revealed some thinning of the upper 
hairline associated with some flaking along the forehead 
hairline and posterior hairline.  Scalp was generally free 
with the veteran stating that she had just treated the scalp.  
Ears were noted to have slight scarring inside the auricle 
with no active inflammation or seborrheic change. There was 
minimal involvement of both eyebrows and to a lesser degree 
some rash in the t-zone with slight redness, under excellent 
control from treatment at the present time.  Patchy 2-3 mm 
areas of depigmentation were noted on the face.  The amount 
of involvement was minimal.  The percent of exposed area was 
less than 2 and the percent of entire body affected was less 
than 2 percent.  There was no scarring or disfigurement.  
Scarring inside the ear auricle was not readily visible.  
There was some thin parchment-like scarring appearance of 4 
small areas on her vulva bilaterally that did not have the 
appearance of seborrheic dermatitis.  The examiner could not 
find evidence in literature of active vulvar involvement with 
seborrheic dermatitis.  Minimal alopecia was noted at the 
edges of the hairline across the frontal and posterior 
portion of the scalp.  There was no involvement of the neck.  
T-zone involvement of the face showed minimal redness on both 
sides of the nasal crease area.

The veteran was diagnosed as having seborrheic dermatitis of 
scalp hairline areas, ears, and t-zone facial areas without 
current involvement of the neck.  The involvement was 
described as chronic, currently mild and controlled with 
medication applied faithfully by the veteran.  The veteran 
was also diagnosed as having alopecia, frontal edge of the 
scalp line but not involving the hair and scalp otherwise at 
the present time.  

The examiner commented that the depigmentation areas were 
associated with darkening of a few areas on the face.  The 
examiner concluded that currently, the skin disorder did not 
involve 20-40 percent of the total body or 20-40 percent of 
the exposed areas of the body.  The veteran was not getting 
systemic corticosteroids or other immunosuppressive drugs as 
treatment over the last few years.  The seborrheic dermatitis 
involvement of the exposed areas was estimated as 10 percent 
and less than 5 percent of the total body.  

Prior to February 5, 2004

Under the previous criteria for Diagnostic Code 7806, an 
evaluation of 10 percent requires evidence of exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive.  The time of the June 2001 VA examination, the 
veteran's skin disorder was limited to her scalp and her ears 
which the examiner noted was quiescent.  There was no 
evidence of involvement of the face or any lesions.  Thus, 
the veteran's skin disorder did not meet the criteria for a 
compensable evaluation prior to February 5, 2004.  

As of February 5, 2004

Clinical findings on VA examination on February 5, 2004 and 
in June 2001, show that the veteran's skin disorder now 
involved her eyebrows, cheeks and anterior neck with alopecia 
along the hairline and patchy areas of de-pigmentation on the 
face.  The objective findings, however, do not support a 
rating in excess of 10 percent under either the old or new 
version of Diagnostic Code 7806.  The evidence does not show 
constant exudation or itching, extensive lesions or marked 
disfigurement.  The criteria for the next higher rating of 30 
percent under the old version of Code 7806 have not been met.  
The criteria for the next higher rating of 30 percent under 
the new criteria have also not been met.  The clinical 
evidence does not show that the veteran's seborrheic 
dermatitis requires any treatment by systemic therapy or 
immunosuppressive drugs.  Further, the area involved is not 
shown to affect 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas.  The June 2008 VA examiner 
described the involvement of the veteran's seborrheic 
dermatitis in the exposed areas as 10 percent and less than 5 
percent of the total body.  

In a letter received in July 2009, the veteran felt that the 
June 2008 VA skin examination was not adequate and the 
findings did not reflect the actual severity of her service-
connected seborrheic dermatitis which had good days and bad 
days.  The Board has reviewed the examination and has found 
it to be adequate. The examiner reviewed the claims file, 
noted the veteran's complaints, and made sufficient findings 
to rate the seborrheic dermatitis under the applicable rating 
criteria  The veteran's letter does not indicate that her 
skin disability has increased in severity the examination or 
that additional treatment has been required. 

In summary, the Board finds that a compensable disability 
rating is not warranted prior to February 5, 2004, and a 
rating in excess of 10 percent is not warranted from February 
5, 2004.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment. 38 C.F.R. § 3.321(a) (2007). 
There is no showing that the veteran's service-connected 
seborrheic dermatitis presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extra- schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period. In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right eye disability is granted.

An initial compensable rating for seborrheic dermatitis prior 
to February 5, 2004, and in excess of 10 percent from 
February 5, 2004, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


